DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 5,322,372) in view of Weber (US 2019/0153564) and Kim et al. (KR 20110118256 A).
As to claim 1, You teaches a method for producing a sliding element ([Title]: Bearing With Embedded Solid Lubricant”), comprising the following steps of: a) providing a first band-shaped or strip-shaped metallic material of a thickness ([Col 1]: “a layer of copper 1mm in thickness”), b) providing a second band-shaped or strip-shaped metallic material of a thickness (“steel plate.” The steel is shown in Fig 3 to have a thickness), c) areally connecting the first band-shaped or strip-shaped material to the second band-shaped or strip-shaped material ([Col 1 line 39] teaches the copper and steel are welded), such that a band-shaped or strip-shaped composite material is formed, which has a longitudinal direction and a transverse direction, and has a thickness oriented perpendicularly with respect to the longitudinal and transverse directions (Fig 3 illustrates an annular component with a seam. [Col 1 lines 36+] teaches the steel and copper composite plate is “shape formed” by bending. Thus, the pre-bent composite plate will have the structure as claimed in step c.), d) bending the composite material about an axis, which is oriented parallel to the transverse direction of the composite material, such that a sliding element is formed which has cutouts on its running surface that are formed at least partially from the apertures of the first material (as illustrated in Fig 3).
You does not teach: wherein the first material has apertures which extend over the entire thickness of the first material before the first material is connected to the second material. Rather, You suggests the copper sheet is punched during the shape forming, which occurs after the step of covering [see Col 1 lines 35+]. 
However, in the field of sliding bearing manufacture, it was known at the time the invention was effectively filed for a copper sheet to variously be provided with apertures either before or after being connected to a steel backing. See Kim [lines 113-114] which teaches, “Although the hole 13 is drilled, when attaching the copper foil plate 3 directly to the steel plate 1, the hole 13 can be drilled and welded beforehand.”
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed for the first material of You to have apertures which extend over the entire thickness of the first material before the first material is connected to the second material. Such a person would have been motivated to do so in view of the teachings of Kim which indicate that the formation of holes in the first material before connecting is interchangeable with forming holes after connecting; the choice of which being a matter of ordinary engineering skill. 
You in view of Kim does not teach connecting the first material to the second material by laser roll cladding. Rather, as discussed above, You teaches the plates are welded. Kim also teaches the copper is welded to the steel. 
However, in the field of sliding bearing manufacture, it was known at the time the invention was effectively filed for copper plates to be connected to steel plates by laser roll cladding as a substitution for welding. See Weber [0207]:  “Thus, composite production between sheets, plates or strips of the invention and steel cylinders or steel strips, preferably made of a quenched and tempered steel, is possible by means of forging, soldering or welding with the optional performance of at least one annealing operation within the temperature range from 170 to 880° C. It is likewise possible, for example, to produce composite bearing cups or composite bearing bushes by roll cladding, inductive or conductive roll cladding or by laser roll cladding.”
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to connect the first material to the second material of You by laser roll cladding instead of welding. Such a person would have been motivated to do so in view of the teachings of Weber which indicate that the composite production was well known to be made by various interchangeable methods including welding and laser roll cladding; the choice between them being a matter of ordinary engineering skill.
As to claim 2, You in view of Kim and Weber teaches the method according to claim 1, wherein the connecting of the first material to the second material in step c) is effected in a full-area manner (laser roll cladding forms a full-areal connection).
As to claim 3, You in view of Kim and Weber teaches the method according to claim 1, wherein the cutouts are filled with a lubricant (You [Col 2 lns 25+]: “The holes on the perforated annular body 31 are then filled up with a graphitic or polyimide lubricant.”).
As to claim 4, You in view of Kim and Weber teaches the method according to claim 1, wherein the second material has apertures which extend over the entire thickness of the second material (Examiner asserts there is no requirement the second material have apertures before being connected with the first material. You teaches the bearing 30 is a “perforated annular body” which is a teaching that at least the second material has apertures. Even if the claim required the second material to have apertures before being connected with the second material, there is a suggestion from the teachings of Kim (see above) that apertures may be formed variously before or after connecting first and second materials to form a composite.).
As to claim 5, You in view of Kim and Weber teaches the method according to claim 4, wherein the first material is connected to the second material such that the apertures of the second material coincide with the apertures of the first material (as illustrated in You and Kim).
As to claim 7, You in view of Kim and Weber teaches the method according to claim 1, wherein the cutouts are filled with a solid lubricant (You [Col 2 lns 25+]: “The holes on the perforated annular body 31 are then filled up with a graphitic or polyimide lubricant.”).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art does not teach or obviate the limitations of claim 6 including all of the limitations of the base claim and any intervening claims. Specifically, claim 6 requires the apertures of the second material are arranged offset with respect to the apertures of the first material, which is not taught or suggested in Examiner’s best art, as found in the Notice of References Cited. Rather, in situations which both a first (generally copper) layer and a second (generally steel) layer have apertures, the apertures are always illustrated or described to be aligned. See for example You, Kim, Von Wenz (US 7,059,774), and Clark (US 1,751,906). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 October 2022